DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 15, filed 08/26/2022, with respect to the objection to the specification have been fully considered and are persuasive. 
The amendments to paragraphs [0004], [0033], [0061], [0100], [0102], and [0120] correct the previously-raised informalities. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 15, filed 08/26/2022, with respect to the 35 USC 112(b) rejection of claims 1-20 have been fully considered and are persuasive. 
The amendments to the independent claims clarify the nature of the claimed pose offset. Accordingly, the 35 USC 112(b) rejection of claims 1-20 has been withdrawn. However, the Examiner notes that the amendments introduce further 35 USC 112(b) concerns, which are discussed further below.
Applicant’s arguments, see Pgs. 15-16, filed 08/26/2022, with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered but are not persuasive. 
Applicant argues that the limitations “calibrating a laser scanning device mounted on a vehicle”, “calculating a value of a laser extrinsic orientation parameter of the laser scanning device”, “calibrating the laser scanning device”, and “wherein point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle” are not directed to a mental thought process and that the laser scanning device has been altered at the end of the calibration process. The Examiner respectfully disagrees and notes that the above limitations are nonetheless capable of being performed mentally or with the assistance of pen and paper. More specifically, one of ordinary skill in the art would recognize that the act of calibration does not necessarily result in the alteration of the device being calibrated; in many cases, calibration merely refers to a comparison of output sensor data to known true values in order to confirm that the sensor is functioning correctly. While calibration results are frequently used in the art to adjust aspects of a device to correct for error (e.g., adjusting the sensor’s line of sight to more closely match known true values), no such act of adjustment has been claimed. Further, the acts of calculation and confirming whether the obtained point cloud data is consistent can be performed mentally or with the assistance of pen and paper (e.g., through performing hand calculations and/or manually comparing the point cloud data with corresponding map data provided by a navigation system associated with the vehicle). Accordingly, the 35 USC 101 rejection of claims 1, 3-9, 11-17 and 19-20 is upheld.
Applicant’s arguments, see Pgs. 16-17, filed 08/26/2022, with respect to the 35 USC 102(a)(1) rejection of claims 1-3, 8-11, and 16-20 have been fully considered and are persuasive.  
Applicant argues that Sasaki does not “[use] map data provided by the navigation system”, wherein the navigation system is associated with the vehicle such that “point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle”. The Examiner is in agreement, as Sasaki does not teach a navigation system associated with the vehicle which provides map data. Sasaki does teach a navigation system reliant upon reference laser scanner 141 and calibration course 130 (see at least [0022]-[0023]), but it is the opinion of the Examiner that such a configuration is insufficient to amount to a navigation system associated with the vehicle, particularly since reference laser scanner 141 is located exterior to the vehicle. However, the Examiner notes that the above-recited limitation is not present in a previously-examined claim set and therefore necessitates further search and consideration. Accordingly, the 35 USC 102(a)(1) rejection of claims 1-3, 8-11, and 16-20 is withdrawn. Upon further search and consideration, a new rejection is made in view of Sasaki and Chen.
Applicant’s arguments, see Pg. 18, filed 08/26/2022, with respect to the 35 USC 103 rejection of claims 4-7 and 12-15 have been fully considered and are persuasive.  
As discussed above, the amendments to the independent claims are insufficiently taught by Sasaki alone. Accordingly, the Examiner is in agreement with Applicant’s argument, as dependent claims incorporate the limitations of their respective independent claims. Accordingly, the 35 USC 103 rejection of claims 4-7 and 12-15 has been withdrawn. However, upon further search and consideration, new rejections are made in view of Sasaki, Chen, Steinhardt, and Wang; and Sasaki, Chen, and Metzler.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rendered indefinite, as it is unclear how many pose offsets are intended to be claimed. Initially, “at least one pose offset” is claimed, while “the pose offsets” is invoked afterwards in the claim. Accordingly, it is unclear whether only one pose offset is an acceptable arrangement, as “the pose offsets” implies that more than one pose offset is required.
Claims 3-8 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 3-8 are rejected under similar reasoning as claim 1.
Regarding claim 7, the claim is rendered indefinite as it is unclear as there is a lack of antecedent basis for “each first dotted element”. Further, it is unclear as to what defines “a dotted element”; that is, how many dots are necessary to be defined as a dotted element? For instance, would a flat plane with a single hole be considered a dotted element? Do dotted elements require a plurality of dots for such consideration? Or do dotted elements merely refer to the ‘dots’ represented by coordinate points in a point cloud?
Regarding claim 8, the claim is rendered indefinite, as it is unclear how many pose offsets are intended to be claimed. Initially, “at least one pose offset” is claimed in claim 1, while “the pose offsets” is invoked in claim 8. Accordingly, it is unclear whether only one pose offset is an acceptable arrangement, as “the pose offsets” implies that more than one pose offset is required.
Regarding claim 9, the claim is rendered indefinite, as it is unclear how many pose offsets are intended to be claimed. Initially, “at least one pose offset” is claimed, while “the pose offsets” is invoked afterwards in the claim. Accordingly, it is unclear whether only one pose offset is an acceptable arrangement, as “the pose offsets” implies that more than one pose offset is required.
Claims 11-16 are dependent upon claim 9 and therefore inherit the above-described deficiencies. Accordingly, claims 11-16 are rejected under similar reasoning as claim 9.
Regarding claim 15, the claim is rendered indefinite as there is a lack of antecedent basis for “each first dotted element”. Further, it is unclear as to what defines “a dotted element”; that is, how many dots are necessary to be defined as a dotted element? For instance, would a flat plane with a single hole be considered a dotted element? Do dotted elements require a plurality of dots for such consideration? Or do dotted elements merely refer to the ‘dots’ represented by coordinate points in a point cloud?
Regarding claim 16, the claim is rendered indefinite, as it is unclear how many pose offsets are intended to be claimed. Initially, “at least one pose offset” is claimed in claim 9, while “the pose offsets” is invoked in claim 16. Accordingly, it is unclear whether only one pose offset is an acceptable arrangement, as “the pose offsets” implies that more than one pose offset is required.
Regarding claim 17, the claim is rendered indefinite, as it is unclear how many pose offsets are intended to be claimed. Initially, “at least one pose offset” is claimed, while “the pose offsets” is invoked afterwards in the claim. Accordingly, it is unclear whether only one pose offset is an acceptable arrangement, as “the pose offsets” implies that more than one pose offset is required.
Claims 19-20 are dependent upon claim 17 and therefore inherit the above-described deficiencies. Accordingly, claims 19-20 are rejected under similar reasoning as claim 17.
Regarding claim 20, the claim is rendered indefinite, as it is unclear how many pose offsets are intended to be claimed. Initially, “at least one pose offset” is claimed in claim 17, while “the pose offsets” is invoked in claim 20. Accordingly, it is unclear whether only one pose offset is an acceptable arrangement, as “the pose offsets” implies that more than one pose offset is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims1, 3-9, 11-17, and 19-20 are directed to method/instructions for calibrating a laser scanning device. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgment, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1 and 3-8 recite a method with at least one step. Claims 9 and 11-16 recite an apparatus with a memory and one or more processors. Claims 17 and 19-20 recite a computer-readable medium that is defined by the claim as non-transitory. Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of making calibration determinations in the following limitations:
obtaining, based on at least two frames of point cloud data obtained… by scanning a target region including a surface feature element, first coordinates of the surface feature element in each frame of point cloud data,
the first coordinates being coordinates of the surface feature element in a laser coordinate system…
determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system…
determining, for the each frame of point cloud data, at least one pose offset between the laser coordinate system and the vehicle coordinate system according to differences between the first coordinates and the second coordinates of the surface feature element;
calculating a value of a laser extrinsic orientation parameter of the laser scanning device according to the pose offsets of the at least two frames of point cloud data;
calibrating the laser scanning device according to the value of the laser extrinsic orientation parameter,
wherein point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data…
The above-recited limitations establish the use of mental thought processes used for calibrating a laser scanning device; these steps are readily performed mentally or with the assistance of pen and paper (e.g., using a spreadsheet or similar). For instance, the acts of obtaining the first and second coordinates, a pose offset, calculating a value of a laser extrinsic parameter, and calibrating the laser scanning device are all capable of being performed mentally (e.g., mental calculation and/or observation) or with the assistance of pen and paper.  In particular, the above-recited limitations establish the acquisition and transmission of data, amounting to a manner of receiving or transmitting data over a network (i.e., “obtained by a laser scanning device”, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Further, such activity is claimed at a high level of generality and directed towards generic computing devices, as is discussed below. This arrangement amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Claim 1 does recite additional elements:
a laser scanning device mounted on a vehicle
…performed at a computing device…
one or more processors
and memory storing a plurality of programs to be executed by the one or more processors
…obtained by a laser scanning device…
a navigation system associated with the vehicle.
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology: paragraph [0124] discusses the computing device 700 and the generic processor and memory; paragraph [0125] discloses that the memory “may include a program module, for example, a kernel, a middleware, an application programming interface (API), and an application. The program module may include software, firmware, or hardware, or at least two thereof.”; paragraph [0126] discloses “the computer readable storage medium may be a read-only memory (ROM), a random access memory (RAM), a compact disc read-only memory (CD-ROM), a magnetic tape, a floppy disk, an optical data storage device, or the like.”; and finally, paragraph [0127] discloses that “A person of ordinary skill in the art may understand that all or some of the steps of the foregoing embodiments may be implemented by using hardware, or may be implemented by a program instructing relevant hardware. The program may be stored in a computer readable storage medium. The storage medium may be a read-only memory, a magnetic disk, an optical disc, or the like.” That is, the technology used to implement the invention is not specific or integral to the claim.
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea”.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2105.05(f)). Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Independent claims 9 and 17 are substantially parallel in scope to independent claim 1 and are therefore rejected under similar reasoning as claim 1.
Regarding claim 3, which sets forth:
the operation of determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system associated with the vehicle further comprises: obtaining the map data of the target region from the navigation system associated with the vehicle, 
the map data comprising longitude and latitude coordinates and an elevation coordinate of the surface feature element in a map coordinate system associated with the navigation system;
and determining, for each frame of point cloud data according to the map data of the target region, the second coordinates of the surface feature element in the vehicle coordinate system.
Such a recitation merely embellishes the abstract idea of making calibration determinations by embellishing upon the generic computing hardware used to implement the invention (i.e., “the navigation system”). Further, the claim merely provides greater detail regarding the map data and how the second coordinates are obtained. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 11 and 19 are substantially parallel in scope to claim 3 and are rejected under similar reasoning as claim 3. 
Regarding claim 4, which sets forth:
the operation of determining, for each frame of point cloud data according to the map data of the target region, the second coordinates of the surface feature element in the vehicle coordinate system comprises: converting the longitude and latitude coordinates and the elevation coordinate of the surface feature element in the map coordinate system into position coordinates in a geocentric coordinate system;
converting the position coordinates of the surface feature element in the geocentric coordinate system into position coordinates in a topocentric coordinate system;
and converting the position coordinates of the surface feature element in the topocentric coordinate system into the second coordinates in the vehicle coordinate system according to an obtained heading angle of the moving vehicle.
Such a recitation merely embellishes the abstract idea of making calibration determinations by introducing additional calculation steps which are capable of being performed mentally or with the assistance of pen and paper. The conversion of coordinates between map coordinates, geocentric coordinates, topocentric coordinates, and vehicle coordinates is capable of being performed mentally or with the assistance of pen and paper (e.g., with a spreadsheet or similar). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 12 is substantially parallel in scope to claim 4 and is rejected under similar reasoning as claim 4. 
Regarding claim 5, which sets forth:
the operation of determining, for the each frame of point cloud data, at least one pose offset between the laser coordinate system and the vehicle coordinate system according to differences between the first coordinates and the second coordinates of the surface feature element comprises: obtaining an initial pose offset between the vehicle coordinate system and the laser coordinate system;
determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element, the third coordinates being coordinates of the surface feature element in the laser coordinate system;
and determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system.
Such a recitation merely embellishes the abstract idea of making calibration determinations by introducing additional calculation steps which are capable of being performed mentally or with the assistance of pen and paper. The acts of obtaining an initial pose offset, and determining the third coordinates are capable of being performed mentally or with the assistance of pen and paper (e.g., with a spreadsheet or similar). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 13 is substantially parallel in scope to claim 5 and is rejected under similar reasoning as claim 5. 
Regarding claim 6, which sets forth:
the operation of determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element comprises: for each frame of point cloud data, performing position offsetting on the second coordinates of the surface feature element according to a value of an initial position offset in the initial pose offset,
and performing, according to a value of an initial yaw angle in the initial pose offset, angle offsetting on the second coordinates that have undergone the position offsetting;
and using position coordinates obtained after the position offsetting and the angle offsetting as the third coordinates of the surface feature element.
Such a recitation merely embellishes the abstract idea of making calibration determinations by introducing additional calculation steps which are capable of being performed mentally or with the assistance of pen and paper. The acts of performing position offsetting and angle offsetting are capable of being performed mentally or with the assistance of pen and paper (e.g., with a spreadsheet or similar). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 14 is substantially parallel in scope to claim 6 and is rejected under similar reasoning as claim 6. 
Regarding claim 7, which sets forth:
the operation of determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate systems comprises: calculating a first distance between each first dotted element and a neighboring second dotted element and a second distance between each first dotted element and a neighboring linear element according to the first coordinates and the third coordinates of the surface feature element,
the first dotted element being a dotted element that is in the surface feature element and that corresponds to the first coordinates,
the second dotted element being a dotted element that is in the surface feature element and that corresponds to the third coordinates,
and the linear element being a linear element that is in the surface feature element and that corresponds to the third coordinates;
and determining the pose offset of each frame of point cloud data according to the first distance and the second distance.
Such a recitation merely embellishes the abstract idea of making calibration determinations by introducing additional calculation steps which are capable of being performed mentally or with the assistance of pen and paper. The acts of calculating a first and second distance between neighboring dotted elements and determining the pose offset according to the distances are capable of being performed mentally or with the assistance of pen and paper (e.g., with a spreadsheet or similar). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 15 is substantially parallel in scope to claim 7 and is rejected under similar reasoning as claim 7.
Regarding claim 8, which sets forth:
the laser extrinsic parameter of the laser scanning device comprises a position offset and a yaw angle between the vehicle coordinate system and the laser coordinate system,
and the calculating a value of a laser extrinsic orientation parameter of the laser scanning device according to the pose offsets of the at least two frames of point cloud data comprises: establishing an observation equation between the pose offsets of the at least two frames of point cloud data and the position offset, the yaw angle, and a system deviation,
the system deviation being a system error in the map data;
for each frame of point cloud data, obtaining a heading angle of the moving vehicle that corresponds to each frame of point cloud data;
and calculating a value of the position offset and a value of the yaw angle in the observation equation according to the heading angle and the pose offset of each frame of point cloud data.
Such a recitation merely embellishes the abstract idea of making calibration determinations by introducing additional calculation steps which are capable of being performed mentally or with the assistance of pen and paper. The acts of calculating a value of a laser extrinsic parameter, establishing an observation equation, obtaining a heading angle of the vehicle, and calculating a value of the position offset and a value of the yaw angle in the observation equation according to the heading angle and the pose offset are capable of being performed mentally or with the assistance of pen and paper (e.g., with a spreadsheet or similar). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 16 and 20 are substantially parallel in scope to claim 8 and are rejected under similar reasoning as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8-9, 11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (EP 2990828 A1), hereinafter Sasaki, in view of Chen et al. (US 2018/0188043 A1), hereinafter Chen.

Regarding claim 1, Sasaki teaches a method for calibrating a laser scanning device mounted on a vehicle and performed at a computing device having one or more processors (“a CPU”, [0019]) and memory storing a plurality of programs to be executed by the one or more processors  (“Programs for executing the function of the processor 120 and programs for executing the function of each of the functioning units are stored in the memory of the processor 120”, [0019]), the method comprising:
obtaining, based on at least two frames of point cloud data obtained by the laser scanning device mounted on the vehicle while moving along a preset scanning route by scanning a target region including a surface feature element, first coordinates of the surface feature element in each frame of point cloud data,
Sasaki teaches ([0032]): "For example, while the vehicle 100 travels on the calibration course 130, the building 131 is scanned with laser light by the laser scanner 115, and scan data relating to the building 131 is obtained. This scan data is used as the comparative laser scan data. Then, point cloud position data of the building 131, which is described in the same coordinate system (ground coordinate system) as for the reference point cloud position data, is obtained at the comparative point cloud position data based on the comparative laser scan data relating to the building 131." Sasaki further teaches ([0033]): "The comparative laser scan data is obtained by laser scanning while traveling. Therefore, the origin point (view point) of the comparative laser scan data obtained by the laser scanner 115 is constantly changing. Fig. 3 shows an exaggerated positional relationship between scan points P1 and P2 of the comparative laser scan data. Fig. 3 shows a case in which the scan point P1 is obtained prior to obtaining the scan point P2 while the laser scanner 115 moves from a position O1 to a position O2." FIG. 3, included below, demonstrates that first coordinates are determined in each frame of point cloud data.

    PNG
    media_image1.png
    744
    1096
    media_image1.png
    Greyscale

the first coordinates being coordinates of the surface feature element in a laser coordinate system associated with the laser scanning device;
Sasaki teaches ([0033]): "The comparative laser scan data is obtained by laser scanning while traveling. Therefore, the origin point (view point) of the comparative laser scan data obtained by the laser scanner 115 is constantly changing. Fig. 3 shows an exaggerated positional relationship between scan points P1 and P2 of the comparative laser scan data. Fig. 3 shows a case in which the scan point P1 is obtained prior to obtaining the scan point P2 while the laser scanner 115 moves from a position O1 to a position O2." Thus, in such a scenario, the first coordinates are coordinates in a laser coordinate system with the origin point at the laser scanner 115.
determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system associated with the vehicle;
Sasaki teaches ([0022]): "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated." Sasaki further teaches ([0023]): "The total station 142 measures a trajectory of the vehicle 100 travelling on the calibration course 130 in a condition in which exterior orientation parameters thereof in the ground coordinate system are obtained." Thus, since the vehicle 100 is traveling on the calibration course 130 to obtain exterior orientation parameters, it can be said that the second coordinates are obtained in a vehicle coordinate system.
determining, for the each frame of point cloud data, at least one pose offset between the laser coordinate system and the vehicle coordinate system according to differences between the first coordinates and the second coordinates of the surface feature element;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated." Sasaki even further teaches ([0047]): "For example, if the margin of error in matching the reference point cloud position data and the comparative point cloud position is large, the temporary set values of the exterior orientation parameters of the laser scanner 115, which are unknown parameters, are difficult to converge. On the other hand, in a condition in which the unknown parameters converge and are stable at specific values, the margin of error in matching the reference point cloud position data and the comparative point cloud position data is small, and the unknown parameters are near the true values. By using this function, converged exterior orientation parameters can be used as true values."
calculating a value of a laser extrinsic orientation parameter of the laser scanning device according to the pose offsets of the at least two frames of point cloud data;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated."
calibrating the laser scanning device according to the value of the laser extrinsic orientation parameter,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated." Sasaki even further teaches ([0047]): "For example, if the margin of error in matching the reference point cloud position data and the comparative point cloud position is large, the temporary set values of the exterior orientation parameters of the laser scanner 115, which are unknown parameters, are difficult to converge. On the other hand, in a condition in which the unknown parameters converge and are stable at specific values, the margin of error in matching the reference point cloud position data and the comparative point cloud position data is small, and the unknown parameters are near the true values. By using this function, converged exterior orientation parameters can be used as true values."
However, while Sasaki does teach a navigation system GNSS unit 111 which receives map data ([0014]), Sasaki does not determine whether the point cloud data is consistent with the map data obtained by the navigation system associated with the vehicle. Chen teaches a high-definition map system for vehicles, comprising:
wherein point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle.
Chen teaches ([0055]): "The HD map system 100 includes an online HD map system 110 that interacts with a plurality of vehicles 150… The online HD map system 110 sends HD map data to the vehicles for use in driving the vehicles. "  Thus, the HD map system is being interpreted as a navigation system associated with the vehicle. Chen further teaches ([0104]): "Given a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built." Chen even further teaches ([0125]): "The HD map system assigns operators to verify the globally optimized poses by checking the sharpness of the merged point clouds with global poses. The HD map system also allows the operators to manually add loop closing edges to improve the pose graph quality. Upon completion of the manual review process, the new pose graph with added manual edges are optimized so that a more accurate set of global poses can be produced... To automatically identify where the HD map system needs manual review or improvements, the HD map system provides automatic alignment hot spot detection."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Chen to provide that point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle. Sasaki and Chen are each directed towards similar pursuits in the field of vehicle laser scanning device calibration. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Chen, as doing so beneficially provides automatic identification of areas where the map system are in need of review and serves to optimize the set of global poses, as recognized by Chen (see at least [0125]).

Regarding claim 3, Sasaki and Chen teach the aforementioned limitations of claim 1. Sasaki further teaches:
the map data comprising longitude and latitude coordinates and an elevation coordinate of the surface feature element in a map coordinate system…
Sasaki teaches ([0022]): "The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location." One of ordinary skill in the art would recognize that in this context, such a coordinate system would be composed of a longitude, latitude, and elevation component (e.g., x, y, and z components).
and determining, for each frame of point cloud data according to the map data of the target region, the second coordinates of the surface feature element in the vehicle coordinate system.
Sasaki teaches ([0022]): "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated." Sasaki further teaches ([0023]): "The total station 142 measures a trajectory of the vehicle 100 travelling on the calibration course 130 in a condition in which exterior orientation parameters thereof in the ground coordinate system are obtained." Thus, since the vehicle 100 is traveling on the calibration course 130 to obtain exterior orientation parameters, it can be said that the second coordinates are obtained in a vehicle coordinate system.
However, Sasaki does not outright teach obtaining the map data of the target region from the navigation system associated with the vehicle. Chen further teaches:
the operation of determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system associated with the vehicle further comprises: obtaining the map data of the target region from the navigation system associated with the vehicle,
Chen teaches ([0055]): "The HD map system 100 includes an online HD map system 110 that interacts with a plurality of vehicles 150… The online HD map system 110 sends HD map data to the vehicles for use in driving the vehicles." Chen further teaches ([0093]): "The HD map system 100 stores objects or data structures representing lane elements that comprise information representing geometric boundaries of the lanes; driving direction along the lane; vehicle restriction for driving in the lane, for example, speed limit, relationships with connecting lanes including incoming and outgoing lanes; a termination restriction, for example, whether the lane ends at a stop line, a yield sign, or a speed bump; and relationships with road features that are relevant for autonomous driving, for example, traffic light locations, road sign locations and so on."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Chen to further incorporate the teachings of Chen to provide obtaining the map data of the target region from the navigation system associated with the vehicle. Sasaki and Chen are each directed towards similar pursuits in the field of vehicle laser scanning device calibration. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Chen, as doing so beneficially provides automatic identification of areas where the map system are in need of review and serves to optimize the set of global poses, as recognized by Chen (see at least [0125]).

Regarding claim 8, Sasaki and Chen teach the aforementioned limitations of claim 1. Sasaki further teaches:
the laser extrinsic parameter of the laser scanning device comprises a position offset and a yaw angle between the vehicle coordinate system and the laser coordinate system,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated." Sasaki further teaches ([0022]): " The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location." One of ordinary skill in the art would recognize that in this context, such a coordinate system would comprise roll, pitch, and yaw angles (i.e., attitude). Thus, a difference in attitude would correspond to a difference in roll, pitch, and yaw components.
and the calculating a value of a laser extrinsic orientation parameter of the laser scanning device according to the pose offsets of the at least two frames of point cloud data comprises: establishing an observation equation between the pose offsets of the at least two frames of point cloud data and the position offset, the yaw angle, and a system deviation,
Sasaki teaches ([0051]): "In the step S404, the observation formula for evaluating the margin of error in matching the reference point cloud position data and the comparative point cloud position data is obtained." Sasaki further teaches ([0054]): "In this step, unknown parameters are the exterior orientation parameters (position and attitude with respect to the IMU) of the laser scanner 115... the following Third Formula is established..." The Third Formula, included below, depicts an observation equation between the pose offsets of the at least two frames of point cloud data, the position offset, the yaw angle (difference in attitude), and a system deviation (ΔP).

    PNG
    media_image2.png
    186
    428
    media_image2.png
    Greyscale

the system deviation being a system error in the map data;
Referring to paragraph [0052] of Sasaki, ΔP is known to correspond to a matching error (i.e., a system error in the map data).
for each frame of point cloud data, obtaining a heading angle of the moving vehicle that corresponds to each frame of point cloud data;
Sasaki teaches ([0035]): "Accordingly, the coordinate system of the scan points P1 and P2 are integrated according to the following principle. First, trajectory data of the vehicle 100 in the ground coordinate system is obtained while the comparative laser scan data is obtained. The trajectory data of the vehicle 100 in the ground coordinate system is obtained by, for example, automatically tracking the vehicle 100 by the total station 142 in which the exterior orientation parameters are already known. According to the trajectory of the vehicle 100, the position and the attitude of the vehicle 100 at each time are determined."
and calculating a value of the position offset and a value of the yaw angle in the observation equation according to the heading angle and the pose offset of each frame of point cloud data.
Sasaki teaches ([0038]): "The position and the attitude of the vehicle 100 at each time are known from the trajectory of the vehicle 100. Therefore, by setting a correction amount (estimated margin of error) of the exterior orientation parameters of the laser scanner 115, the coordinate systems 1 and 2 can be converted into the ground coordinate system, and the points P1 and P2 can be described based on the ground coordinate system, even though some margin of error (calibration error) is contained." The Examiner again notes that one of ordinary skill in the art would recognize that in this context, such a coordinate system would comprise roll, pitch, and yaw angles. Thus, a difference in attitude would correspond to a difference in roll, pitch, and yaw components. Sasaki further teaches ([0053]): "The value of ΔP is calculated as a difference between a point and a point or a difference between a point and a plane along a normal vector..."

Regarding claim 9, Sasaki teaches a computing device for calibrating a laser scanning device mounted on a vehicle, comprising memory, one or more processors (“a CPU”, [0019]), and a plurality of computer readable instructions stored in the memory that, when executed by the one or more processors (“Programs for executing the function of the processor 120 and programs for executing the function of each of the functioning units are stored in the memory of the processor 120”, [0019]), cause the computing device to perform a plurality of operations including:
obtaining, based on at least two frames of point cloud data obtained by the laser scanning device mounted on the vehicle while moving along a preset scanning route by scanning a target region, first coordinates of the surface feature element in each frame of point cloud data, 
Sasaki teaches ([0032]): "For example, while the vehicle 100 travels on the calibration course 130, the building 131 is scanned with laser light by the laser scanner 115, and scan data relating to the building 131 is obtained. This scan data is used as the comparative laser scan data. Then, point cloud position data of the building 131, which is described in the same coordinate system (ground coordinate system) as for the reference point cloud position data, is obtained at the comparative point cloud position data based on the comparative laser scan data relating to the building 131." Sasaki further teaches ([0033]): "The comparative laser scan data is obtained by laser scanning while traveling. Therefore, the origin point (view point) of the comparative laser scan data obtained by the laser scanner 115 is constantly changing. Fig. 3 shows an exaggerated positional relationship between scan points P1 and P2 of the comparative laser scan data. Fig. 3 shows a case in which the scan point P1 is obtained prior to obtaining the scan point P2 while the laser scanner 115 moves from a position O1 to a position O2." FIG. 3, included above, demonstrates that first coordinates are determined in each frame of point cloud data.
the first coordinates being coordinates of the surface feature element in a laser coordinate system associated with the laser scanning device;
Sasaki teaches ([0033]): "The comparative laser scan data is obtained by laser scanning while traveling. Therefore, the origin point (view point) of the comparative laser scan data obtained by the laser scanner 115 is constantly changing. Fig. 3 shows an exaggerated positional relationship between scan points P1 and P2 of the comparative laser scan data. Fig. 3 shows a case in which the scan point P1 is obtained prior to obtaining the scan point P2 while the laser scanner 115 moves from a position O1 to a position O2." Thus, in such a scenario, the first coordinates are coordinates in a laser coordinate system with the origin point at the laser scanner 115.
determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system associated with the vehicle;
Sasaki teaches ([0022]): "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated." Sasaki further teaches ([0023]): "The total station 142 measures a trajectory of the vehicle 100 travelling on the calibration course 130 in a condition in which exterior orientation parameters thereof in the ground coordinate system are obtained." Thus, since the vehicle 100 is traveling on the calibration course 130 to obtain exterior orientation parameters, it can be said that the second coordinates are obtained in a vehicle coordinate system.
determining, for the each frame of point cloud data, at least one pose offset between the laser coordinate system and the vehicle coordinate system according to differences between the first coordinates and the second coordinates of the surface feature element;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated." Sasaki even further teaches ([0047]): "For example, if the margin of error in matching the reference point cloud position data and the comparative point cloud position is large, the temporary set values of the exterior orientation parameters of the laser scanner 115, which are unknown parameters, are difficult to converge. On the other hand, in a condition in which the unknown parameters converge and are stable at specific values, the margin of error in matching the reference point cloud position data and the comparative point cloud position data is small, and the unknown parameters are near the true values. By using this function, converged exterior orientation parameters can be used as true values."
calculating a value of a laser extrinsic orientation parameter of the laser scanning device according to the pose offsets of the at least two frames of point cloud data;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated."
and calibrating the laser scanning device according to the value of the laser extrinsic orientation parameter,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated." Sasaki even further teaches ([0047]): "For example, if the margin of error in matching the reference point cloud position data and the comparative point cloud position is large, the temporary set values of the exterior orientation parameters of the laser scanner 115, which are unknown parameters, are difficult to converge. On the other hand, in a condition in which the unknown parameters converge and are stable at specific values, the margin of error in matching the reference point cloud position data and the comparative point cloud position data is small, and the unknown parameters are near the true values. By using this function, converged exterior orientation parameters can be used as true values."
However, while Sasaki does teach a navigation system GNSS unit 111 which receives map data ([0014]), Sasaki does not determine whether the point cloud data is consistent with the map data obtained by the navigation system associated with the vehicle. Chen teaches a high-definition map system for vehicles, comprising:
wherein point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle.
Chen teaches ([0055]): "The HD map system 100 includes an online HD map system 110 that interacts with a plurality of vehicles 150… The online HD map system 110 sends HD map data to the vehicles for use in driving the vehicles. "  Thus, the HD map system is being interpreted as a navigation system associated with the vehicle. Chen further teaches ([0104]): "Given a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built." Chen even further teaches ([0125]): "The HD map system assigns operators to verify the globally optimized poses by checking the sharpness of the merged point clouds with global poses. The HD map system also allows the operators to manually add loop closing edges to improve the pose graph quality. Upon completion of the manual review process, the new pose graph with added manual edges are optimized so that a more accurate set of global poses can be produced... To automatically identify where the HD map system needs manual review or improvements, the HD map system provides automatic alignment hot spot detection."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Chen to provide that point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle. Sasaki and Chen are each directed towards similar pursuits in the field of vehicle laser scanning device calibration. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Chen, as doing so beneficially provides automatic identification of areas where the map system are in need of review and serves to optimize the set of global poses, as recognized by Chen (see at least [0125]).

Regarding claim 11, Sasaki and Chen teach the aforementioned limitations of claim 9. Sasaki further teaches:
the map data comprising longitude and latitude coordinates and an elevation coordinate of the surface feature element in a map coordinate system associated with the navigation system;
Sasaki teaches ([0022]): "The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location." One of ordinary skill in the art would recognize that in this context, such a coordinate system would be composed of a longitude, latitude, and elevation component (e.g., x, y, and z components).
and determining, for each frame of point cloud data according to the map data of the target region, the second coordinates of the surface feature element in the vehicle coordinate system.
Sasaki teaches ([0022]): "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated." Sasaki further teaches ([0023]): "The total station 142 measures a trajectory of the vehicle 100 travelling on the calibration course 130 in a condition in which exterior orientation parameters thereof in the ground coordinate system are obtained." Thus, since the vehicle 100 is traveling on the calibration course 130 to obtain exterior orientation parameters, it can be said that the second coordinates are obtained in a vehicle coordinate system.
However, Sasaki does not outright teach obtaining the map data of the target region from the navigation system associated with the vehicle. Chen further teaches:
the operation of determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system associated with the vehicle further comprises: obtaining the map data of the target region from the navigation system associated with the vehicle,
Chen teaches ([0055]): "The HD map system 100 includes an online HD map system 110 that interacts with a plurality of vehicles 150… The online HD map system 110 sends HD map data to the vehicles for use in driving the vehicles." Chen further teaches ([0093]): "The HD map system 100 stores objects or data structures representing lane elements that comprise information representing geometric boundaries of the lanes; driving direction along the lane; vehicle restriction for driving in the lane, for example, speed limit, relationships with connecting lanes including incoming and outgoing lanes; a termination restriction, for example, whether the lane ends at a stop line, a yield sign, or a speed bump; and relationships with road features that are relevant for autonomous driving, for example, traffic light locations, road sign locations and so on."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Chen to further incorporate the teachings of Chen to provide obtaining the map data of the target region from the navigation system associated with the vehicle. Sasaki and Chen are each directed towards similar pursuits in the field of vehicle laser scanning device calibration. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Chen, as doing so beneficially provides automatic identification of areas where the map system are in need of review and serves to optimize the set of global poses, as recognized by Chen (see at least [0125]).

Regarding claim 16, Sasaki and Chen teach the aforementioned limitations of claim 9. Sasaki further teaches:
the laser extrinsic parameter of the laser scanning device comprises a position offset and a yaw angle between the vehicle coordinate system and the laser coordinate system,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated." Sasaki further teaches ([0022]): " The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location." One of ordinary skill in the art would recognize that in this context, such a coordinate system would comprise roll, pitch, and yaw angles (i.e., attitude). Thus, a difference in attitude would correspond to a difference in roll, pitch, and yaw components.
and the calculating a value of a laser extrinsic orientation parameter of the laser scanning device according to the pose offsets of the at least two frames of point cloud data comprises: establishing an observation equation between the pose offsets of the at least two frames of point cloud data and the position offset, the yaw angle, and a system deviation, 
Sasaki teaches ([0051]): "In the step S404, the observation formula for evaluating the margin of error in matching the reference point cloud position data and the comparative point cloud position data is obtained." Sasaki further teaches ([0054]): "In this step, unknown parameters are the exterior orientation parameters (position and attitude with respect to the IMU) of the laser scanner 115... the following Third Formula is established..." The Third Formula, included above, depicts an observation equation between the pose offsets of the at least two frames of point cloud data, the position offset, the yaw angle (difference in attitude), and a system deviation (ΔP).
the system deviation being a system error in the map data;
Referring to paragraph [0052] of Sasaki, ΔP is known to correspond to a matching error (i.e., a system error in the map data).
for each frame of point cloud data, obtaining a heading angle of the moving vehicle that corresponds to each frame of point cloud data;
Sasaki teaches ([0035]): "Accordingly, the coordinate system of the scan points P1 and P2 are integrated according to the following principle. First, trajectory data of the vehicle 100 in the ground coordinate system is obtained while the comparative laser scan data is obtained. The trajectory data of the vehicle 100 in the ground coordinate system is obtained by, for example, automatically tracking the vehicle 100 by the total station 142 in which the exterior orientation parameters are already known. According to the trajectory of the vehicle 100, the position and the attitude of the vehicle 100 at each time are determined."
and calculating a value of the position offset and a value of the yaw angle in the observation equation according to the heading angle and the pose offset of each frame of point cloud data.
Sasaki teaches ([0038]): "The position and the attitude of the vehicle 100 at each time are known from the trajectory of the vehicle 100. Therefore, by setting a correction amount (estimated margin of error) of the exterior orientation parameters of the laser scanner 115, the coordinate systems 1 and 2 can be converted into the ground coordinate system, and the points P1 and P2 can be described based on the ground coordinate system, even though some margin of error (calibration error) is contained." The Examiner again notes that one of ordinary skill in the art would recognize that in this context, such a coordinate system would comprise roll, pitch, and yaw angles. Thus, a difference in attitude would correspond to a difference in roll, pitch, and yaw components. Sasaki further teaches ([0053]): "The value of ΔP is calculated as a difference between a point and a point or a difference between a point and a plane along a normal vector..."

Regarding claim 17, Sasaki teaches a non-transitory computer readable storage medium storing a plurality of instructions (“Programs for executing the function of the processor 120 and programs for executing the function of each of the functioning units are stored in the memory of the processor 120”, [0019]) for calibrating a laser scanning device mounted on a vehicle in connection with a computing device having one or more processors (“a CPU”, [0019]), wherein the plurality of instructions, when executed by the one or more processors, cause the computing device to perform a plurality of operations including:
obtaining, based on at least two frames of point cloud data obtained by the laser scanning device mounted on the vehicle while moving along a preset scanning route by scanning a target region including a surface feature element, first coordinates of the surface feature element in each frame of point cloud data,
Sasaki teaches ([0032]): "For example, while the vehicle 100 travels on the calibration course 130, the building 131 is scanned with laser light by the laser scanner 115, and scan data relating to the building 131 is obtained. This scan data is used as the comparative laser scan data. Then, point cloud position data of the building 131, which is described in the same coordinate system (ground coordinate system) as for the reference point cloud position data, is obtained at the comparative point cloud position data based on the comparative laser scan data relating to the building 131." Sasaki further teaches ([0033]): "The comparative laser scan data is obtained by laser scanning while traveling. Therefore, the origin point (view point) of the comparative laser scan data obtained by the laser scanner 115 is constantly changing. Fig. 3 shows an exaggerated positional relationship between scan points P1 and P2 of the comparative laser scan data. Fig. 3 shows a case in which the scan point P1 is obtained prior to obtaining the scan point P2 while the laser scanner 115 moves from a position O1 to a position O2." FIG. 3, included above, demonstrates that first coordinates are determined in each frame of point cloud data.
the first coordinates being coordinates of the surface feature element in a laser coordinate system associated with the laser scanning device;
Sasaki teaches ([0033]): "The comparative laser scan data is obtained by laser scanning while traveling. Therefore, the origin point (view point) of the comparative laser scan data obtained by the laser scanner 115 is constantly changing. Fig. 3 shows an exaggerated positional relationship between scan points P1 and P2 of the comparative laser scan data. Fig. 3 shows a case in which the scan point P1 is obtained prior to obtaining the scan point P2 while the laser scanner 115 moves from a position O1 to a position O2." Thus, in such a scenario, the first coordinates are coordinates in a laser coordinate system with the origin point at the laser scanner 115.
determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system associated with the vehicle;
Sasaki teaches ([0022]): "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated." Sasaki further teaches ([0023]): "The total station 142 measures a trajectory of the vehicle 100 travelling on the calibration course 130 in a condition in which exterior orientation parameters thereof in the ground coordinate system are obtained." Thus, since the vehicle 100 is traveling on the calibration course 130 to obtain exterior orientation parameters, it can be said that the second coordinates are obtained in a vehicle coordinate system.
determining, for the each frame of point cloud data, at least one pose offset between the laser coordinate system and the vehicle coordinate system according to differences between the first coordinates and the second coordinates of the surface feature element;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated." Sasaki even further teaches ([0047]): "For example, if the margin of error in matching the reference point cloud position data and the comparative point cloud position is large, the temporary set values of the exterior orientation parameters of the laser scanner 115, which are unknown parameters, are difficult to converge. On the other hand, in a condition in which the unknown parameters converge and are stable at specific values, the margin of error in matching the reference point cloud position data and the comparative point cloud position data is small, and the unknown parameters are near the true values. By using this function, converged exterior orientation parameters can be used as true values."
calculating a value of a laser extrinsic orientation parameter of the laser scanning device according to the pose offsets of the at least two frames of point cloud data;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated."
and calibrating the laser scanning device according to the value of the laser extrinsic orientation parameter,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated." Sasaki even further teaches ([0047]): "For example, if the margin of error in matching the reference point cloud position data and the comparative point cloud position is large, the temporary set values of the exterior orientation parameters of the laser scanner 115, which are unknown parameters, are difficult to converge. On the other hand, in a condition in which the unknown parameters converge and are stable at specific values, the margin of error in matching the reference point cloud position data and the comparative point cloud position data is small, and the unknown parameters are near the true values. By using this function, converged exterior orientation parameters can be used as true values."
However, while Sasaki does teach a navigation system GNSS unit 111 which receives map data ([0014]), Sasaki does not determine whether the point cloud data is consistent with the map data obtained by the navigation system associated with the vehicle. Chen teaches a high-definition map system for vehicles, comprising:
wherein point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle.
Chen teaches ([0055]): "The HD map system 100 includes an online HD map system 110 that interacts with a plurality of vehicles 150… The online HD map system 110 sends HD map data to the vehicles for use in driving the vehicles. "  Thus, the HD map system is being interpreted as a navigation system associated with the vehicle. Chen further teaches ([0104]): "Given a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built." Chen even further teaches ([0125]): "The HD map system assigns operators to verify the globally optimized poses by checking the sharpness of the merged point clouds with global poses. The HD map system also allows the operators to manually add loop closing edges to improve the pose graph quality. Upon completion of the manual review process, the new pose graph with added manual edges are optimized so that a more accurate set of global poses can be produced... To automatically identify where the HD map system needs manual review or improvements, the HD map system provides automatic alignment hot spot detection."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Chen to provide that point cloud data obtained by the calibrated laser scanning device is consistent with corresponding map data provided by a navigation system associated with the vehicle. Sasaki and Chen are each directed towards similar pursuits in the field of vehicle laser scanning device calibration. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Chen, as doing so beneficially provides automatic identification of areas where the map system are in need of review and serves to optimize the set of global poses, as recognized by Chen (see at least [0125]).

Regarding claim 19, Sasaki and Chen teach the aforementioned limitations of claim 17. Sasaki further teaches:
the map data comprising longitude and latitude coordinates and an elevation coordinate of the surface feature element in a map coordinate system associated with the navigation system;
Sasaki teaches ([0022]): "The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location." One of ordinary skill in the art would recognize that in this context, such a coordinate system would be composed of a longitude, latitude, and elevation component (e.g., x, y, and z components).
and determining, for each frame of point cloud data according to the map data of the target region, the second coordinates of the surface feature element in the vehicle coordinate system.
Sasaki teaches ([0022]): "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated." Sasaki further teaches ([0023]): "The total station 142 measures a trajectory of the vehicle 100 travelling on the calibration course 130 in a condition in which exterior orientation parameters thereof in the ground coordinate system are obtained." Thus, since the vehicle 100 is traveling on the calibration course 130 to obtain exterior orientation parameters, it can be said that the second coordinates are obtained in a vehicle coordinate system.
However, Sasaki does not outright teach obtaining the map data of the target region from the navigation system associated with the vehicle. Chen further teaches:
the operation of determining second coordinates of the surface feature element in the each frame of point cloud data based on map data of the target region, wherein the map data of the target region is defined in a vehicle coordinate system associated with the vehicle further comprises: obtaining the map data of the target region from the navigation system associated with the vehicle,
Chen teaches ([0055]): "The HD map system 100 includes an online HD map system 110 that interacts with a plurality of vehicles 150… The online HD map system 110 sends HD map data to the vehicles for use in driving the vehicles." Chen further teaches ([0093]): "The HD map system 100 stores objects or data structures representing lane elements that comprise information representing geometric boundaries of the lanes; driving direction along the lane; vehicle restriction for driving in the lane, for example, speed limit, relationships with connecting lanes including incoming and outgoing lanes; a termination restriction, for example, whether the lane ends at a stop line, a yield sign, or a speed bump; and relationships with road features that are relevant for autonomous driving, for example, traffic light locations, road sign locations and so on."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Chen to further incorporate the teachings of Chen to provide obtaining the map data of the target region from the navigation system associated with the vehicle. Sasaki and Chen are each directed towards similar pursuits in the field of vehicle laser scanning device calibration. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Chen, as doing so beneficially provides automatic identification of areas where the map system are in need of review and serves to optimize the set of global poses, as recognized by Chen (see at least [0125]).

Regarding claim 20, Sasaki and Chen teach the aforementioned limitations of claim 17. Sasaki further teaches:
the laser extrinsic orientation parameter of the laser scanning device comprises a position offset and a yaw angle between the vehicle coordinate system and the laser coordinate system,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated." Sasaki further teaches ([0022]): " The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location." One of ordinary skill in the art would recognize that in this context, such a coordinate system would comprise roll, pitch, and yaw angles (i.e., attitude). Thus, a difference in attitude would correspond to a difference in roll, pitch, and yaw components.
and the calculating a value of a laser extrinsic parameter of the laser scanning device according to pose offsets of the at least two frames of point cloud data comprises: establishing an observation equation between the pose offsets of the at least two frames of point cloud data and the position offset, the yaw angle, and a system deviation,
Sasaki teaches ([0051]): "In the step S404, the observation formula for evaluating the margin of error in matching the reference point cloud position data and the comparative point cloud position data is obtained." Sasaki further teaches ([0054]): "In this step, unknown parameters are the exterior orientation parameters (position and attitude with respect to the IMU) of the laser scanner 115... the following Third Formula is established..." The Third Formula, included above, depicts an observation equation between the pose offsets of the at least two frames of point cloud data, the position offset, the yaw angle (difference in attitude), and a system deviation (ΔP).
the system deviation being a system error in the map data;
Referring to paragraph [0052] of Sasaki, ΔP is known to correspond to a matching error (i.e., a system error in the map data).
for each frame of point cloud data, obtaining a heading angle of the vehicle that corresponds to each frame of point cloud data;
Sasaki teaches ([0035]): "Accordingly, the coordinate system of the scan points P1 and P2 are integrated according to the following principle. First, trajectory data of the vehicle 100 in the ground coordinate system is obtained while the comparative laser scan data is obtained. The trajectory data of the vehicle 100 in the ground coordinate system is obtained by, for example, automatically tracking the vehicle 100 by the total station 142 in which the exterior orientation parameters are already known. According to the trajectory of the vehicle 100, the position and the attitude of the vehicle 100 at each time are determined."
and calculating a value of the position offset and a value of the yaw angle in the observation equation according to the heading angle and the pose offset of each frame of point cloud data.
Sasaki teaches ([0038]): "The position and the attitude of the vehicle 100 at each time are known from the trajectory of the vehicle 100. Therefore, by setting a correction amount (estimated margin of error) of the exterior orientation parameters of the laser scanner 115, the coordinate systems 1 and 2 can be converted into the ground coordinate system, and the points P1 and P2 can be described based on the ground coordinate system, even though some margin of error (calibration error) is contained." The Examiner again notes that one of ordinary skill in the art would recognize that in this context, such a coordinate system would comprise roll, pitch, and yaw angles. Thus, a difference in attitude would correspond to a difference in roll, pitch, and yaw components. Sasaki further teaches ([0053]): "The value of ΔP is calculated as a difference between a point and a point or a difference between a point and a plane along a normal vector..."

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Chen in view of Steinhardt (WO 2015/189144 A1) and in further view of Wang et al. (CN 104180793 A), hereinafter Wang.

Regarding claim 4, Sasaki and Chen teach the aforementioned limitations of claim 3. Sasaki further teaches:
the operation of determining, for each frame of point cloud data according to the map data of the target region, the second coordinates of the surface feature element in the vehicle coordinate system comprises: converting the longitude and latitude coordinates and the elevation coordinate of the surface feature element in the map coordinate system into position coordinates in a geocentric coordinate system;
Sasaki teaches "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated. For example, point cloud position data of the building 131 standing beside the calibration course 130 is obtained as reference point cloud position data. The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location. Here, the ground coordinate system is used as the coordinate system of the reference point cloud position data."
However, Sasaki does not outright teach conversion from a geocentric coordinate system into a topocentric coordinate system. Steinhardt teaches a system and method for correcting measurement data and/or navigation data of a sensor base system, comprising:
converting the position coordinates of the surface feature element in the geocentric coordinate system into position coordinates in a topocentric coordinate system;
Steinhardt teaches ([0026]): "…which detects the speed in terrestrial Cartesian coordinates and converts it into topocentric coordinates in a multi-stage process known to those skilled in the art."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Chen to incorporate the teachings of Steinhardt to provide conversion from a geocentric coordinate system into a topocentric coordinate system. As recognized by Steinhardt, such a conversion is a multi-stage process which is known to those skilled in the art ([0026]) and would therefore be obvious for one of ordinary skill in the art to implement.
However, neither Sasaki, Chen, nor Steinhardt outright teach conversion from a topocentric coordinate system into a vehicle coordinate system according to an obtained heading angle of the moving vehicle. Wang teaches a mobile spatial information acquisition device, comprising:
and converting the position coordinates of the surface feature element in the topocentric coordinate system into the second coordinates in the vehicle coordinate system according to an obtained heading angle of the moving vehicle.
Wang teaches ([0045]): "The transformation between the vehicle system coordinate system and the local horizontal coordinate system is a matrix about three attitude angles, namely the heading angle Yaw, the pitch angle Pitch, and the roll angle Roll." Though Wang is primarily concerned with conversion from a vehicle coordinate system to a horizontal coordinate system, one of ordinary skill in the art would recognize that such a teaching is readily modified such that the conversion is instead reversed, as conversions between coordinate systems are well-known in the art to be reversible.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Chen, and Steinhardt to incorporate the teachings of Wang to provide conversion from a topocentric coordinate system into a vehicle coordinate system according to an obtained heading angle of a vehicle. Sasaki, Chen, and Wang are each concerned with vehicle laser scanning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Wang, as doing so provides a method of coordinate conversion which is known in the art and would therefore be obvious to try to implement by one of ordinary skill in the art.

Regarding claim 12, Sasaki and Chen teach the aforementioned limitations of claim 11. Sasaki further teaches:
the operation of determining, for each frame of point cloud data according to the map data of the target region, the second coordinates of the surface feature element in the vehicle coordinate system comprises: converting the longitude and latitude coordinates and the elevation coordinate of the surface feature element in the map coordinate system into position coordinates in a geocentric coordinate system;
Sasaki teaches "The reference laser scanner 141 obtains point cloud position data of an object to be measured (for example, a building 131) around a calibration course 130, as reference point cloud position data, in a condition in which the exterior orientation parameters thereof are obtained. Here, the scanning area within which reference point cloud position data is obtained is set so as to overlap the scanning area of the laser scanner 115 to be calibrated. For example, point cloud position data of the building 131 standing beside the calibration course 130 is obtained as reference point cloud position data. The reference point cloud position data is described based on a three-dimensional orthogonal coordinate system having an origin at an appropriate location. Here, the ground coordinate system is used as the coordinate system of the reference point cloud position data."
However, Sasaki does not outright teach conversion from a geocentric coordinate system into a topocentric coordinate system. Steinhardt teaches a system and method for correcting measurement data and/or navigation data of a sensor base system, comprising:
converting the position coordinates of the surface feature element in the geocentric coordinate system into position coordinates in a topocentric coordinate system;
Steinhardt teaches ([0026]): "…which detects the speed in terrestrial Cartesian coordinates and converts it into topocentric coordinates in a multi-stage process known to those skilled in the art."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Chen to incorporate the teachings of Steinhardt to provide conversion from a geocentric coordinate system into a topocentric coordinate system. As recognized by Steinhardt, such a conversion is a multi-stage process which is known to those skilled in the art ([0026]) and would therefore be obvious for one of ordinary skill in the art to implement.
However, neither Sasaki, Chen, nor Steinhardt outright teach conversion from a topocentric coordinate system into a vehicle coordinate system according to an obtained heading angle of the moving vehicle. Wang teaches a mobile spatial information acquisition device, comprising:
and converting the position coordinates of the surface feature element in the topocentric coordinate system into the second coordinates in the vehicle coordinate system according to an obtained heading angle of the moving vehicle.
Wang teaches ([0045]): "The transformation between the vehicle system coordinate system and the local horizontal coordinate system is a matrix about three attitude angles, namely the heading angle Yaw, the pitch angle Pitch, and the roll angle Roll." Though Wang is primarily concerned with conversion from a vehicle coordinate system to a horizontal coordinate system, one of ordinary skill in the art would recognize that such a teaching is readily modified such that the conversion is instead reversed, as conversions between coordinate systems are well-known in the art to be reversible.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Chen, and Steinhardt to incorporate the teachings of Wang to provide conversion from a topocentric coordinate system into a vehicle coordinate system according to an obtained heading angle of a vehicle. Sasaki, Chen, and Wang are each concerned with vehicle laser scanning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Wang, as doing so provides a method of coordinate conversion which is known in the art and would therefore be obvious to try to implement by one of ordinary skill in the art.

Claim(s) 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Chen in view of Metzler et al. (US 2017/0168160 A1), hereinafter Metzler.

Regarding claim 5, Sasaki and Chen teach the aforementioned limitations of claim 1. Sasaki further teaches:
the operation of determining, for the each frame of point cloud data, at least one pose offset between the laser coordinate system and the vehicle coordinate system according to differences between the first coordinates and the second coordinates of the surface feature element comprises: obtaining an initial pose offset between the vehicle coordinate system and the laser coordinate system;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated."
However, Sasaki does not outright teach determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element, the third coordinates being coordinates of the surface feature element in the laser coordinate system and determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system. Metzler teaches a portable distance measuring device and method for capturing relative positions, comprising:
determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element, the third coordinates being coordinates of the surface feature element in the laser coordinate system;
Metzler teaches ([0088]): The pattern, which is preferably optimized for a resection, allows the image evaluation component 27 to ascertain a relative pose of the distance measuring device 1 at the instant when the image was recorded. By simultaneously measuring the distance to a targeted point by means of the laser rangefinder 20, it is thus possible to determine the relative position of this point from the reference object 30. As a result, the point may be described using coordinates in a local reference coordinate system." Metzler is modified such that the local reference coordinate system corresponds to the laser coordinate system of Sasaki.
and determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system.
Metzler teaches ([0088]): The pattern, which is preferably optimized for a resection, allows the image evaluation component 27 to ascertain a relative pose of the distance measuring device 1 at the instant when the image was recorded. By simultaneously measuring the distance to a targeted point by means of the laser rangefinder 20, it is thus possible to determine the relative position of this point from the reference object 30. As a result, the point may be described using coordinates in a local reference coordinate system." Metzler is modified such that the local reference coordinate system corresponds to the laser coordinate system of Sasaki.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Chen to incorporate the teachings of Metzler to provide determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element, the third coordinates being coordinates of the surface feature element in the laser coordinate system and determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system. Sasaki, Chen, and Metzler are each concerned with vehicle laser scanning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Metzler, as doing so beneficially allows for the determination of an absolute change in pose of the device, including an angle and offset, as recognized by Metzler ([0150]).

Regarding claim 6, Sasaki, Chen, and Metzler teach the aforementioned limitations of claim 5. Sasaki further teaches:
the operation of determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element comprises: for each frame of point cloud data, performing position offsetting on the second coordinates of the surface feature element according to a value of an initial position offset in the initial pose offset,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated." The Examiner has interpreted the calculation of the position and attitude of the laser scanner 151 with respect to the IMU 144 to correspond to the act of performing position offsetting.
and performing, according to a value of an initial yaw angle in the initial pose offset, angle offsetting on the second coordinates that have undergone the position offsetting;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated." The Examiner has interpreted the calculation of the position and attitude of the laser scanner 151 with respect to the IMU 144 to correspond to the act of performing angle offsetting.
However, Sasaki does not outright teach using position coordinates obtained after the position offsetting and the angle offsetting as the third coordinates of the surface feature element. Metzler further teaches:
and using position coordinates obtained after the position offsetting and the angle offsetting as the third coordinates of the surface feature element.
Metzler teaches ([0088]): The pattern, which is preferably optimized for a resection, allows the image evaluation component 27 to ascertain a relative pose of the distance measuring device 1 at the instant when the image was recorded. By simultaneously measuring the distance to a targeted point by means of the laser rangefinder 20, it is thus possible to determine the relative position of this point from the reference object 30. As a result, the point may be described using coordinates in a local reference coordinate system." Metzler is modified such that the local reference coordinate system corresponds to the position coordinates obtained after the position and angle offsetting of Sasaki.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Chen, and Metzler to further incorporate the teachings of Metzler to provide using position coordinates obtained after the position offsetting and the angle offsetting as the third coordinates of the surface feature element. Sasaki, Chen, and Metzler are each concerned with vehicle laser scanning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Metzler, as doing so beneficially allows for the determination of an absolute change in pose of the device, including an angle and offset, as recognized by Metzler ([0150]).

Regarding claim 7, Sasaki, Chen, and Metzler teach the aforementioned limitations of claim 5. Sasaki is further modified such that:
the operation of determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate systems comprises: calculating a first distance between each first dotted element and a neighboring second dotted element and a second distance between each first dotted element and a neighboring linear element according to the first coordinates and the third coordinates of the surface feature element,
Sasaki teaches ([0037]): "Since the vehicle 100 passed the positions O1 and O2, and the total station 142 is provided with the reference time from the GNSS unit 143, the relative relationships of position and attitude between the coordinate systems 1 and 2 in FIG. 3 are determined from the trajectory data of the vehicle 100 based on the time. That is, the relationships between the position O1 and the attitude of the coordinate system 1 and a time t1 and the position O2 and the attitude of the coordinate system 2 at a time t2 are determined by the trajectory of the vehicle 100." Here, Sasaki is modified such that the position at O2 is based on the third coordinates supplied by modified Sasaki, Chen, and Metzler above. The Examiner notes that the first distance is encompassed by the relative relationship of the positions of the coordinate systems, while the second distance is encompassed by the measured difference in attitude (i.e., one of ordinary skill in the art would recognize that a difference in attitude is a difference in the angular distance between the two separate sightlines).
the first dotted element being a dotted element that is in the surface feature element and that corresponds to the first coordinates,
Referring to FIG. 3, included above, scan point P1 is a dotted element which corresponds to the first coordinates.
the second dotted element being a dotted element that is in the surface feature element and that corresponds to the third coordinates,
Referring to FIG. 3, included above, scan point P2 is a dotted element which corresponds to the coordinates of modified Sasaki, Chen, and Metzler above.
and the linear element being a linear element that is in the surface feature element and that corresponds to the third coordinates;
Referring to FIG. 3, the linear element is represented by the dashed arrow from O2 to P2, where scan point P2 is a dotted element which corresponds to the coordinates of modified Sasaki, Chen, and Metzler above.
and determining the pose offset of each frame of point cloud data according to the first distance and the second distance.
Sasaki teaches  ([0037]): "Since the vehicle 100 passed the positions O1 and O2, and the total station 142 is provided with the reference time from the GNSS unit 143, the relative relationships of position and attitude between the coordinate systems 1 and 2 in FIG. 3 are determined from the trajectory data of the vehicle 100 based on the time. That is, the relationships between the position O1 and the attitude of the coordinate system 1 and a time t1 and the position O2 and the attitude of the coordinate system 2 at a time t2 are determined by the trajectory of the vehicle 100." Sasaki further teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Chen, and Metzler to further modify the teachings of Sasaki such that the position at O2 is based on the third coordinates supplied by modified Sasaki, Chen, and Metzler. One of ordinary skill in the art would be motivated to make such a modification in order to utilize the determined absolute change in pose angle and offset as determined by Metzler ([0150]).

Regarding claim 13, Sasaki and Chen teach the aforementioned limitations of claim 9. Sasaki further teaches:
the operation of determining, for the each frame of point cloud data, at least one pose offset between the laser coordinate system and the vehicle coordinate system according to differences between the first coordinates and the second coordinates of the surface feature element comprises: obtaining an initial pose offset between the vehicle coordinate system and the laser coordinate system;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106)." Sasaki further teaches ([0075]): "According to this embodiment, even when the mounted position and the attitude of the laser scanner 115 are unknown, by performing laser scanning by the laser scanner 115 while the vehicle 100 travels on the calibration course 130, the exterior orientation parameters of the laser scanner 115 are calculated."
However, Sasaki does not outright teach determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element, the third coordinates being coordinates of the surface feature element in the laser coordinate system and determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system. Metzler teaches a portable distance measuring device and method for capturing relative positions, comprising:
determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element, the third coordinates being coordinates of the surface feature element in the laser coordinate system;
Metzler teaches ([0088]): The pattern, which is preferably optimized for a resection, allows the image evaluation component 27 to ascertain a relative pose of the distance measuring device 1 at the instant when the image was recorded. By simultaneously measuring the distance to a targeted point by means of the laser rangefinder 20, it is thus possible to determine the relative position of this point from the reference object 30. As a result, the point may be described using coordinates in a local reference coordinate system." Metzler is modified such that the local reference coordinate system corresponds to the laser coordinate system of Sasaki.
and determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system.
Metzler teaches ([0088]): The pattern, which is preferably optimized for a resection, allows the image evaluation component 27 to ascertain a relative pose of the distance measuring device 1 at the instant when the image was recorded. By simultaneously measuring the distance to a targeted point by means of the laser rangefinder 20, it is thus possible to determine the relative position of this point from the reference object 30. As a result, the point may be described using coordinates in a local reference coordinate system." Metzler is modified such that the local reference coordinate system corresponds to the laser coordinate system of Sasaki.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Chen to incorporate the teachings of Metzler to provide determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element, the third coordinates being coordinates of the surface feature element in the laser coordinate system and determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system. Sasaki, Chen, and Metzler are each concerned with vehicle laser scanning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Metzler, as doing so beneficially allows for the determination of an absolute change in pose of the device, including an angle and offset, as recognized by Metzler ([0150]).

Regarding claim 14, Sasaki, Chen, and Metzler teach the aforementioned limitations of claim 13. Sasaki further teaches:
the operation of determining, for each frame of point cloud data, third coordinates of the surface feature element according to the initial pose offset and the second coordinates of the surface feature element comprises: for each frame of point cloud data, performing position offsetting on the second coordinates of the surface feature element according to a value of an initial position offset in the initial pose offset,
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated." The Examiner has interpreted the calculation of the position and attitude of the laser scanner 151 with respect to the IMU 144 to correspond to the act of performing position offsetting.
 and performing, according to a value of an initial yaw angle in the initial pose offset, angle offsetting on the second coordinates that have undergone the position offsetting;
Sasaki teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated." The Examiner has interpreted the calculation of the position and attitude of the laser scanner 151 with respect to the IMU 144 to correspond to the act of performing angle offsetting.
However, Sasaki does not outright teach using position coordinates obtained after the position offsetting and the angle offsetting as the third coordinates of the surface feature element. Metzler further teaches:
and using position coordinates obtained after the position offsetting and the angle offsetting as the third coordinates of the surface feature element.
Metzler teaches ([0088]): The pattern, which is preferably optimized for a resection, allows the image evaluation component 27 to ascertain a relative pose of the distance measuring device 1 at the instant when the image was recorded. By simultaneously measuring the distance to a targeted point by means of the laser rangefinder 20, it is thus possible to determine the relative position of this point from the reference object 30. As a result, the point may be described using coordinates in a local reference coordinate system." Metzler is modified such that the local reference coordinate system corresponds to the position coordinates obtained after the position and angle offsetting of Sasaki.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Chen, and Metzler to further incorporate the teachings of Metzler to provide using position coordinates obtained after the position offsetting and the angle offsetting as the third coordinates of the surface feature element. Sasaki, Chen, and Metzler are each concerned with vehicle laser scanning systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Metzler, as doing so beneficially allows for the determination of an absolute change in pose of the device, including an angle and offset, as recognized by Metzler ([0150]).

Regarding claim 15, Sasaki, Chen, and Metzler teach the aforementioned limitations of claim 13. Sasaki is further modified such that:
the operation of determining the pose offset of each frame of point cloud data according to the first coordinates and the third coordinates of the surface feature element both in the laser coordinate system comprises: calculating a first distance between each first dotted element and a neighboring second dotted element and a second distance between each first dotted element and a neighboring linear element according to the first coordinates and the third coordinates of the surface feature element,
Sasaki teaches ([0037]): "Since the vehicle 100 passed the positions O1 and O2, and the total station 142 is provided with the reference time from the GNSS unit 143, the relative relationships of position and attitude between the coordinate systems 1 and 2 in FIG. 3 are determined from the trajectory data of the vehicle 100 based on the time. That is, the relationships between the position O1 and the attitude of the coordinate system 1 and a time t1 and the position O2 and the attitude of the coordinate system 2 at a time t2 are determined by the trajectory of the vehicle 100." Here, Sasaki is modified such that the position at O2 is based on the third coordinates supplied by modified Sasaki, Chen, and Metzler above. The Examiner notes that the first distance is encompassed by the relative relationship of the positions of the coordinate systems, while the second distance is encompassed by the measured difference in attitude (i.e., one of ordinary skill in the art would recognize that a difference in attitude is a difference in the angular distance between the two separate sightlines).
the first dotted element being a dotted element that is in the surface feature element and that corresponds to the first coordinates,
Referring to FIG. 3, included above, scan point P1 is a dotted element which corresponds to the first coordinates.
the second dotted element being a dotted element that is in the surface feature element and that corresponds to the third coordinates,
Referring to FIG. 3, included above, scan point P2 is a dotted element which corresponds to the coordinates of modified Sasaki, Chen, and Metzler above.
and the linear element being a linear element that is in the surface feature element and that corresponds to the third coordinates;
Referring to FIG. 3, the linear element is represented by the dashed arrow from O2 to P2, where scan point P2 is a dotted element which corresponds to the coordinates of modified Sasaki, Chen, and Metzler above.
and determining the pose offset of each frame of point cloud data according to the first distance and the second distance.
Sasaki teaches  ([0037]): "Since the vehicle 100 passed the positions O1 and O2, and the total station 142 is provided with the reference time from the GNSS unit 143, the relative relationships of position and attitude between the coordinate systems 1 and 2 in FIG. 3 are determined from the trajectory data of the vehicle 100 based on the time. That is, the relationships between the position O1 and the attitude of the coordinate system 1 and a time t1 and the position O2 and the attitude of the coordinate system 2 at a time t2 are determined by the trajectory of the vehicle 100." Sasaki further teaches ([0074]): "Then, the reference point cloud position data obtained by the reference laser scanner 141 is matched with the comparative point cloud position data, which is based on the comparative laser scan data obtained by the laser scanner 151, and the exterior orientation parameters of the laser scanner 115 are calculated by using the convergence condition (step S106). By this step, the position and the attitude of the laser scanner 151 with respect to the IMU 144 are calculated."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Chen, and Metzler to further modify the teachings of Sasaki such that the position at O2 is based on the third coordinates supplied by modified Sasaki, Chen, and Metzler. One of ordinary skill in the art would be motivated to make such a modification in order to utilize the determined absolute change in pose angle and offset as determined by Metzler ([0150]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2017/0211931 A1) teaches a dimensioning system with guided alignment, including the determination of a pose difference, wherein the pose difference comprises a difference between an initial range-sensor pose and a target range-sensor pose. Wan et al. (US 2018/0306922 A1) a method and apparatus for positioning a vehicle, including determining an optimal pose of the center point of a laser radar determined by using laser point clouds and map data (see at least [0007]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662